Citation Nr: 1502520	
Decision Date: 01/20/15    Archive Date: 01/27/15

DOCKET NO.  07-25 937	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines

THE ISSUES

1.  Entitlement to service connection for an emotional/mood disorder.

2.  Whether there is new and material evidence to reopen a claim of entitlement to service connection for cardiac disease.

3.  Entitlement to an initial rating higher than 20 percent for osteoarthritis of the right shoulder.  

4.  Entitlement to an initial rating higher than 10 percent for osteoarthritis of the cervical spine, prior to November 29, 2007, and a rating higher than 30 percent since.  

REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. J. N. Driever


INTRODUCTION

The Veteran served on active duty in the U. S. Navy from September 1967 to March 1991.  

This appeal to the Board of Veterans' Appeals (Board/BVA) originated from a September 2006 rating decision in which the Department of Veterans Affairs (VA) Regional Office (RO), in part, denied service connection for an emotional/mood disorder, denied reopening a claim for service connection for cardiac disease (claimed as an abnormal electrocardiogram (ECG)), discontinued the 0 percent (noncompensable) evaluation assigned for palindromic arthritis of multiple joints, and instead assigned each affected joint a separate evaluation, including, of note, a 20 percent rating for osteoarthritis of the right shoulder and a 10 percent for osteoarthritis of the cervical spine, both effective from November 21, 2005.  In a more recent June 2008 rating decision, the RO increased the evaluation for the osteoarthritis of the cervical spine to 30 percent as of November 29, 2007.

This appeal also initially included a claim of entitlement to a total disability rating based on individual unemployability (TDIU), but the RO granted that claim in a July 2013 rating decision during the pendency of this appeal.  

VA processed this appeal entirely electronically utilizing Virtual VA and the Veterans Benefits Management System (VBMS), which are paperless claims processing systems.  Accordingly, consideration of this appeal must take into account these electronic records.

The Board is remanding these claims to the Agency of Original Jurisdiction (AOJ), however, for further development, rather than immediately deciding them.



REMAND

The Board regrets the delay that inevitably will result from remanding, rather than immediately deciding, these claims, but this additional development is necessary to ensure the record is complete and the Veteran afforded every possible consideration.  

In August and October 2007, the Veteran submitted two VA Form 9s (his Substantive Appeal to the Board), with conflicting indications of whether he wanted a hearing concerning his claims and, if so, the type.  In September 2008, the RO contacted him by phone for clarification and he responded that he wanted a videoconference hearing.  The RO acknowledged the initial hearing request in a VA Form 8 (Certification of Appeal) dated in June 2008, but VA never acted in response to his subsequent clarification that he does indeed want this hearing.  Thereafter, he filed multiple claims and initiated an appeal of another denial and, during this process, VA appears to have lost track of the claims initially on appeal, so perhaps the reason his hearing was never scheduled, though requested.  

Accordingly, these claims are REMANDED for the following action:

Schedule the Veteran for a videoconference hearing before the Board at the earliest available opportunity.  Notify him and his representative of the date, time, and location of this hearing.  Put a copy of this notification letter in the claims file.  Upon completion of the hearing, return these claims to the Board for further appellate consideration.


The Veteran has the right to submit additional evidence and argument concerning these claims the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims (Veterans Court/CAVC).  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

